— Appeal by the defendant from a judgment of the County Court, Westchester County *745(Hickman, J.), rendered April 9, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
As the defendant received the sentence for which he bargained and which was the minimum available to him (see, Penal Law § 70.02 [3], [4]), he may not now complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.